Citation Nr: 0120542	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-23 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for right 
ear hearing loss.  

2.  Entitlement to service connection for the claimed 
tinnitus.  

3.  Entitlement to service connection for the claimed 
depressive disorder.  

4.  Entitlement to service connection for poor concentration, 
irritability, and insomnia/difficulty sleeping claimed as due 
to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1985 to June 
1985, from January 1991 to May 1991 in the Southwest Asia 
theater of operations, and from July 1996 to March 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, additional reasons for remanding each issue on 
appeal are discussed hereinbelow.


A.  Dissatisfaction with the initial noncompensable rating 
assigned for the service-connected right ear hearing loss.

Historically, the veteran was granted service connection for 
unilateral right ear hearing loss in a July 1998 RO rating 
decision.  A noncompensable rating was assigned as the level 
of the veteran's hearing loss did not warrant a compensable 
disability rating based on the regulations governing 
unilateral hearing loss.  

At the veteran's most recent VA audiometric and ear disease 
examinations conducted in February 1999, the veteran 
complained of a decrease in right ear hearing with constant 
ringing.  The veteran asserted that the tinnitus began during 
active service in 1991 during Desert Storm.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
45
35
30
LEFT
15
10
5
10
5

The average for the right ear was 41.25 and the average for 
the left ear was 7.5.  Speech audiometry revealed speech 
recognition ability of 98 percent in each ear.  The examiner 
noted that there was a moderate to mild mixed loss in the 
right ear and thresholds were within normal limits in the 
left ear.  Speech discrimination scores were excellent.  
Acoustic tympanometry revealed normal pressure and compliance 
in the left ear and reduced compliance and slightly negative 
pressure in the right ear with absent reflexes.  

The examiner indicated that otologic tests were needed 
concerning the conductive component in the right ear.  

At the VA examination for ear diseases in February 1999, the 
veteran again complained of tinnitus and a further increase 
in the right ear hearing loss.  

The veteran's otological examination revealed normal ear 
canals with whitish shiny tympanic membranes, but no scar or 
history of ear infection.  The examiner noted that the 
veteran had a conductive component with regard to the right 
ear which was not apparent during previous examinations.  The 
examiner noted, however, that the veteran did not have an 
increase in the right ear hearing loss based on previous 
examination results.  

The examiner opined that the veteran might have congenital 
otosclerosis with neurosensory hearing loss component, which 
was progressive and could get worse with age, but which was 
in no way connected to acoustic trauma or to the veteran's 
active service.  The interpretation was that of mixed hearing 
loss in the right ear, which most likely was congenital and 
not related to his service in the Army.  

As such, the Board finds that the veteran should be 
reexamined to determine the full extent of the right ear 
hearing loss, to include any related inner ear disease.  

Any additional treatment records pertaining to the veteran 
with regard to his right ear hearing loss should be obtained 
and added to the claims file.  


B.  Service Connection for Tinnitus.

A careful review of the service medical records shows that 
the veteran complained of ear infections and constant ringing 
during a March 1996 examination.  In addition, the records 
show that the veteran was treated for complaints of ringing 
in the right ear in November 1996.  At that time, the veteran 
reported that he had suffered from chronic ear infections, 
hearing loss and ringing in the right ear during active 
service in Desert Storm.  

The veteran complained of tinnitus during a June 1997 VA 
audiological examination.  The examiner also noted that the 
fact that the hearing loss is unilateral and progressive, was 
most likely suggestive of a congenital idiopathic 
neurosensory hearing loss which worsened through the years, 
but the possibility of inner ear disease or viral 
labyrinthitis could not be ruled out.  However, the examiner 
did not comment one way or another about the veteran's 
complaints of tinnitus.

The veteran also complained of tinnitus during his Persian 
Gulf Registry examination in September 1997.  No definite 
diagnoses were made at that time.

The Board finds that the likely etiology of the reported 
tinnitus has not been addressed in any of the VA 
examinations.  Thus, the veteran should be reexamined to 
determine likelihood that the veteran suffers from disability 
manifested by tinnitus due to disease or injury in service or 
as the result of the veteran's service-connected right ear 
hearing loss.  

Any additional pertinent treatment records should be obtained 
and associated with the claims file.  


C.  Service connection for claimed depressive disorder  

The veteran contends that his depressive disorder was first 
manifest during active service.  

As part of the veteran's Persian Gulf examination, the 
veteran was referred to the Mental Hygiene clinic in November 
1997.  His chief complaints were the inability to concentrate 
and difficulty in sleeping.  

The diagnosis was that of depressive disorder, but there was 
no opinion as to the etiology of the disorder.

Outpatient treatment records show that the veteran was 
treated at the Mental Hygiene Clinic in January, March, and 
October 1998 for routine follow-up care.  The assessment was 
that of depressive disorder.  The etiology of the depressive 
disorder was not discussed.  

In light of the veteran's contentions that he developed 
symptoms of a depressive disorder as a result of service in 
the Persian Gulf, the veteran should be afforded a 
psychiatric examination to determine the likely etiology of 
the claimed depressive disorder.  

Moreover, the examiner should opine as to whether the 
veteran's depressive disorder is manifested by 
insomnia/difficulty sleeping, irritability and/or lack of 
concentration.  Any treatment records not already of record 
should be obtained and associated with the claims file.  


D.  Service connection for lack of concentration, 
irritability and insomnia claimed as due to an undiagnosed 
illness.

As noted hereinabove, the veteran was afforded a Persian Gulf 
Registry examination in September 1997.  At that time, the 
veteran complained of poor concentration since 1995, lack of 
motivation, and difficulty sleeping for the last three years.  
The examiner did not provide a definite diagnosis at that 
time.

Private treatment records show that the veteran was treated 
for complaints of insomnia, nervousness, and agitation in 
July 1997.  

In his September 1998 Notice of Disagreement (NOD) and his 
December 1999 VA Form 9, the veteran reported that he was 
taking medications for his poor concentration, 
insomnia/sleeping difficulty and irritability and that all of 
those conditions were a direct result of the depressive 
disorder.  

In light of the veteran's statements that his symptoms are a 
direct result of a depressive disorder, the veteran should be 
examined to determine the likely etiology of the claimed 
symptoms.  

All applicable treatment records should be obtained and 
associated with the claims file.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss, tinnitus, depressive 
disorder, insomnia, lack of concentration 
and/or irritability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and current severity 
of the service-connected right ear 
hearing loss.  In addition, the examiner 
should opine as to the likelihood that 
the veteran has tinnitus in the right ear 
due to disease or injury in service or as 
the result of his service-connected 
hearing loss.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  

3.  The RO then should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and the 
likely etiology of the claimed depressive 
disorder and the claimed symptoms of poor 
concentration, irritability and 
insomnia/difficulty sleeping.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed depressive disorder and 
other symptoms.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from a depressive disorder due 
to disease or injury that was incurred in 
or aggravated by service and whether the 
claimed symptoms are manifestations of 
the claimed psychiatric disorder.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




